COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 DONNA J. BROWN,                                  §
                                                                  No. 08-10-00001-CV
                        Appellant,                §
 v.                                                                 Appeal from the
                                                  §
 HOBBY LOBBY STORES, INC.,                                    Country Court at Law No. 3
                                                  §
                        Appellee.                              of El Paso County, Texas
                                                  §
                                                                   (TC# 2007-5320)
                                                  §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant has complied with the requirements of TEX .R.APP .P.

42.1(a)(1), and having considered the motion we conclude it should be granted as to the

dismissal request. However, Appellant also requests that this Court assess costs against the

incurring party. Texas Rule of Appellate Procedure 42.1(d) permits this Court to assess costs

agsinst the incurring party only pursuant to an agreement between the parties. See TEX .R.APP .P.

42.1(d)(stating that “[a]bsent agreement of the parties, the court will tax costs against the

appellant.”). As the motion does not indicate the parties have agreed otherwise, we must tax

costs against Appellant. TEX .R.APP .P. 42.1(d). Therefore, we GRANT Appellant’s motion to

dismiss, and DENY Appellant’s motion to share costs. The appeal is dismissed and costs will be

taxed against Appellant.
February 25, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-